Citation Nr: 9925680	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  97-32 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1969, and died in August 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the appellant's 
claim on appeal.  That decision has been appealed to the 
Board. 

In April 1998, the appellant withdrew her request for a 
personal hearing.



FINDING OF FACT

The appellant has not submitted competent medical evidence 
that shows that the disability which caused the veteran's 
death had a nexus or relationship to the veteran's military 
service, including exposure to herbicides.



CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death, including as a result 
of exposure to herbicides, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant essentially contends that the cancer which 
caused the veteran's death was incurred as a result of 
exposure to the herbicide Agent Orange in service, and that 
such exposure ultimately led to the veteran's death.  As 
such, she should be entitled to Dependency and Indemnity 
Compensation (DIC) benefits.   

Before reaching the merits of the appellant's claim, the 
question which must be answered in this case is whether the 
appellant has presented a well-grounded claim for service 
connection.  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
In this regard, the appellant has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the evidence presented by the appellant fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).

In order to establish entitlement to DIC benefits the 
appellant must establish that the veteran died of a 
disability of service origin.  In order for service 
connection for the cause of the veteran's death to be 
granted, it must be shown that a service-connected disability 
caused the death, or substantially and materially contributed 
to it.  See 38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1998).  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service-
connected disability.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (1998).

The veteran's death certificate reveals that the veteran died 
in August 1991, of an immediate cause of carcinomatosis, due 
to adenoid cystic carcinoma, due to a history of seminoma.  
The pathologist's report noted final diagnoses of history of 
adenoid cystic carcinoma of the submandibular gland, which 
had metastasized to the bones, both lungs, the adrenal 
glands, and other organs, with jaundice secondary to liver 
metastases and post-hepatic obstruction, and a history of 
testicular seminoma.  

Service connection is presumed for a number of diseases 
arising in veterans who have been determined to have been 
exposed to Agent Orange.  However, this list of diseases does 
not include carcinomatosis, adenoid cystic carcinoma, or 
seminoma.  See 38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. 
§§ 3.307; 3.309(e) (1998).  The inclusion of certain 
diseases, as opposed to others, within this list reflects a 
determination by the Secretary of Veterans Affairs 
(Secretary), based on sound medical evidence, that there 
exits a positive association between (A) the occurrence of 
those diseases in humans and (B) the exposure of humans to an 
herbicide agent.  See 38 U.S.C.A. § 1116(b)(1).  Moreover, 
the Secretary, under the authority granted by the Agent 
Orange Act of 1991, specifically has indicated that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for a number of diseases for which the 
Secretary has not specifically determined a presumption of 
service connection applies.  See 61 Fed. Reg. 41442-41449 
(1996).  

The Board notes that the United States Court of Appeals for 
the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), which 
provides for presumptive service connection, does not 
preclude establishing service connection on principles of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1045 
(Fed.Cir. 1994).  In view of the fact that neither 
carcinomatosis, adenoid cystic carcinoma, nor seminoma are 
included among the presumptive diseases for Agent Orange, 
under 38 C.F.R. §§ 3.307, 3.309(e), the Board must next 
determine whether service connection for these disorders is 
warranted on a direct basis.  See Combee, 34 F.3d 1039, 1045.

The RO has made repeated attempts to obtain the veteran's 
service medical records without success.  In such a case, the 
VA's duty to provide reasons and bases for its findings and 
conclusions, and to consider carefully the benefit of the 
doubt rule are heightened.  See Milostan v. Brown, 4 Vet. 
App. 250, 252 (1993).  At this point the Board would note 
that the appellant does not contend that the veteran's cancer 
was present during his period of active service between 1965 
and 1969, or was manifested within one year of separation 
from that service.  In addition, a medical examination report 
dated in June 1973 from the veteran's period of reserve duty 
noted no complaints of, or treatment for any symptoms related 
to carcinomatosis, adenoid cystic carcinoma, or seminoma.  

Private medical records from March 1990 noted that the 
veteran gave a history of having a mass in the right 
submandibular area since June 1989.  The mass was excised and 
the diagnosis was adenocystic carcinoma of the right 
submandibular gland.  In April 1990, he was noted to have 
another mass, also reported to be adenoid cystic carcinoma, 
as well as a seminoma and a hepatic and renal cyst.  In 
October 1990, Robert Comis, M.D., noted the veteran's history 
of claimed exposure to Agent Orange, but Dr. Comis did not 
opine that seminoma or adenocystic carcinoma were related to 
such exposure.  In July 1991, the veteran was admitted to 
hospital with a diagnosis of metastatic adenocystic carcinoma 
to bone, liver and lungs, and seminoma.  He passed away the 
following month.

Given this record, it is clear that the veteran cancer was 
first manifest many years following his period of active 
service and the exposure to any herbicides the veteran may 
have been exposed to during service.  Significantly, the 
appellant has submitted no medical evidence that offers an 
opinion that the veteran's fatal cancer was in fact related 
to herbicide exposure.  In order to establish a well-grounded 
claim for service connection for the cause of the veteran's 
death the record must contain a medical opinion showing a 
nexus or link between the veteran's service, including 
exposure to herbicides, and carcinomatosis, adenoid cystic 
carcinoma, or seminoma, listed as the cause of his death. 

The only evidence presented by the appellant that tends to 
show a connection between the veteran's death and service are 
her own statements.  However, as a layperson, the appellant 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical relationship.  See 
Espiritu v. Derwinski,   2 Vet. App. 492 (1992).  Because of 
the lack of competent medical evidence of such a 
relationship, the claim for service connection for the cause 
of the veteran's death is not well grounded and is thus 
denied.  Simply put, what is missing is a medical opinion or 
medical evidence that relates that the veteran's death was 
due to exposure to herbicides, or in some other way related 
to the veteran's military service.  While the Board 
recognizes the veteran's honorable service to his country, 
and sympathizes with the appellant's loss, the Board notes 
that the appellant's claim is not well grounded and must be 
denied.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

 

